Claims 1-26 are pending in the application.  Claims 13-26 have been withdrawn as being directed to a non-elected invention.  Claims 1-12 are under consideration.  
All of the rejections have been withdrawn except the rejection over Borger in view of Taylor and Bedard in light of present amendment and response.  None of the references including Talyor, Mayeres and Otani disclose or suggest a rubber composition comprising chopped fibers of one or more of carbon, aramid, glass, metal, quartz or ceramic.  
New ground of rejection is made in view of newly discovered reference to Stone et al. (US 2019/0047234).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2019/0047234 to Stone et al. (hereinafter “Stone”).
Stone discloses a protective assembly 100 comprising a radiation protection region 102, a ballistic protection region 104, an electrical charge protection region 106, and a thermal radiation protection 106 (figure 1).  
The thermal radiation protection region is obtained from a composition comprising a polymeric matrix and a plurality of particles dispersed therein (paragraphs 43 and 44).  The polymeric matrix is ethylene acrylic monomer (AEM) such as VAMAC rubber (paragraph 43).  The composition further includes one or more of para-aramid fibers, para-aramid fiber pulp, para-aramid fiber rovings and hollow ceramic microspheres (paragraph 44).  
The para-aramid fiber pulp corresponds to the claimed chopped fibers of aramid.  
Stone further discloses that one or more regions of the protective assembly including a foam agent to provide gas pockets in the polymeric matrix and form a foam matrix (paragraph 45).  
As to claim 4, the polymeric matrix is ethylene acrylic monomer (AEM) such as VAMAC rubber (paragraph 43).  This is the same material disclosed in Applicant’s disclosure.  Therefore, the AEM comprising a terpolymer of ethylene, an alkylate and an acidic cure site monomer would inherently be present as like material has like property. 
As to claim 7, the composition further includes one or more of para-aramid fibers, para-aramid fiber pulp, para-aramid fiber rovings and hollow ceramic microspheres (paragraph 44).  
The para-aramid fiber pulp corresponds to the claimed chopped fibers of aramid.  
As to claim 8, the particle comprises metal nanoparticles (paragraphs 32 and 33).  
As to claim 10, the particles are boron nitrile or titanium oxide and each of which corresponding to the claimed reflectivity additive (paragraph 44).  

Claims 1-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0332080 to Otani (hereinafter “Otani”) further in view of US 2006/0160932 to Taylor et al. (hereinafter “Taylor”) and US 2015/0203668 to Bedard et al. (hereinafter “Bedard”).  
Otani discloses a rubber composition comprising 100 parts by weight of an AEM, 10 parts by weight of a plasticizer, 40 parts by weight of carbon black, and 30 parts by weight of silica (table 1, example 1).  The rubber composition is useful as a sealant material (paragraph 14). 
Otani does not explicitly disclose the rubber composition comprising a foaming agent and chopped fibers.  
Taylor, however, discloses a composite material obtained from a resin composition comprising an acrylic ethylene copolymer, a foaming agent and fumed silica corresponding to the claimed strengthening additive (table 8).  The composite material is useful as an automotive structural sealant which can be expanding or non-expanding for filling and sealing cavities (paragraph 23).  The foaming agent includes expandable microspheres (paragraph 19).  The foaming agent is present in an amount of 10 wt% based on the total weight of the resin composition (table 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a foaming agent disclosed in Taylor in the Otani rubber composition motivated by the desire to obtain improved sound abatement and energy absorption while reducing the weight of the sealant material (Taylor, paragraph 45).  
Bedard, however, discloses a rubber composition comprising a rubber, reinforcing fibers, a filler and a processing aid (abstract, table 2A).  The reinforcing fibers comprise aramid fibers, carbon fibers or glass fibers (abstract).  The aramid fibers can be long or short fibers (paragraph 55).  The aramid fibers are aramid pulps known as highly fibrillated chopped fibers (paragraph 55). The reinforcing fibers are present in an amount of 1 to 5 wt% of the rubber composition (paragraph 49).  
The filler comprises carbon black and/or silica (paragraph 29). 
The processing aid comprises a fatty acid phosphate derivative which is commercially available under the tradename Struktol HPS 11 (table 2A-continued).  This is the same material as disclosed in the specification of the claimed invention.    
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add chopped fibers of aramid in an amount disclosed in Bedard in the rubber composition disclosed in Otani motivated by the desire to impart mechanical strength to the sealant material.  
As to claim 4, Otani discloses that the AEM is a terpolymer of ethylene, an alkyl acrylate and an acidic cure site monomer (paragraphs 18-22). 
As to claim 5, 8, and 9, Otani discloses that the rubber composition contains 55 wt% of the AEM, 22 wt% of carbon black and 16 wt% of silica (table 1, example 1).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Taylor and Bedard as applied to claim 1 above, further in view of US 2013/0178566 to Blume et al. (hereinafter “Blume”).  
None of the cited references including Otani, Taylor and Bedar disclose the rubber composition comprising titanium oxide.  
Blume, however, discloses a rubber composition comprising at least one polyacrylate rubber, at least one silicatic or oxidic filler or carbon black, and at least one epoxysilane (abstract).  The rubber composition is used for the production of a sealing element (paragraph 79).   The polyacrylate rubber is commercially available under the tradename VAMAC from Dupont (paragraph 39).  Blume further teaches the silicatic or oxidic filler comprising a mixture of precipitated silica and titanium oxide (paragraph 28).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use titanium oxide in combination with silica disclosed in Blume as a filler for the Otani rubber composition motivated by the desire to obtain a sealant material having improved dynamic properties.  

The combined disclosures of Otani and Taylor do not result in a rubber composition comprising chopper fibers.  However, new combination of Otani, Taylor and Bedard suggests the claimed invention.
Indeed, Bedard discloses a rubber composition comprising a rubber, reinforcing fibers, a filler and a processing aid (abstract, table 2A).  The reinforcing fibers comprise aramid fibers, carbon fibers or glass fibers (abstract).  The aramid fibers can be long or short fibers (paragraph 55).  The aramid fibers are aramid pulps known as highly fibrillated chopped fibers (paragraph 55). The reinforcing fibers are present in an amount of 1 to 5 wt% of the rubber composition (paragraph 49).  
The filler comprises carbon black and/or silica (paragraph 29). 
The processing aid comprises a fatty acid phosphate derivative which is commercially available under the tradename Struktol HPS 11 (table 2A-continued).  This is the same material as disclosed in the specification of the claimed invention.    
As there is a motivation or guidance to combine the teachings of Bedard and Otani.  The combination of the cited references is proper and a prima facie case of obviousness is said to exist.  Accordingly, the claim is rendered obvious in view of the combined disclosures of Otani, Taylor and Bedard. 


Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0171105 to Borger et al. (hereinafter “Borger”) in view of Taylor and Bedard.  
Borger discloses a vulcanized rubber composition comprising 100 parts by weight of Vamac GLS acrylic ethylene monomer, 25 parts by weight of Ultrasil VN2 GR precipitated silica, 30 parts by weight of Corax N-550 carbon black, 2 parts by weight of Luvomaxx CDPA diphenylamine antioxidant, 1 part by weight of Vanfre VAM polyoxyethylene octadecyl ether phosphate; and 10 parts by weight of Strutok KW 759 polyetheradipate (table 12, example 1).  The rubber composition is useful as a sealant material (paragraph 97). 
Borger does not explicitly disclose the vulcanized rubber composition comprising a foaming agent and reinforcing chopped fibers.  
Taylor, however, discloses a composite material obtained from a resin composition comprising an acrylic ethylene copolymer, a foaming agent and fumed silica corresponding to the claimed strengthening additive (table 8).  The composite material is useful as an automotive structural sealant which can be expanding or non-expanding for filling and sealing cavities (paragraph 23).  The foaming agent includes expandable microspheres (paragraph 19).  The foaming agent is present in an amount of 10 wt% based on the total weight of the resin composition (table 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a foaming agent disclosed in Taylor in the Borger rubber composition motivated by the desire to obtain improved sound abatement and energy absorption while reducing the weight of the sealant material (Taylor, paragraph 45).  
Bedard, however, discloses a rubber composition comprising a rubber, reinforcing fibers, a filler and a processing aid (abstract, table 2A).  The reinforcing fibers comprise aramid fibers, carbon fibers or glass fibers (abstract).  The aramid fibers can be long or short fibers (paragraph 55).  The aramid fibers are aramid pulps known as highly fibrillated chopped fibers (paragraph 55). The reinforcing fibers are present in an amount of 1 to 5 wt% of the rubber composition (paragraph 49).  
The filler comprises carbon black and/or silica (paragraph 29). 
The processing aid comprises a fatty acid phosphate derivative which is commercially available under the tradename Struktol HPS 11 (table 2A-continued).  This is the same material as disclosed in the specification of the claimed invention.    
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add chopped fibers of aramid in an amount disclosed in Bedard in the rubber composition disclosed in Borger motivated by the desire to impart mechanical strength to the sealant material.  
As to claim 4, Vamac GLS technical data are used as evidence to establish a fact that the Borger Vamac GLS ethylene acrylic elastomer is a terpolymer of ethylene, an alkyl acrylate and an acidic cure site monomer.  
As to claims 5, 8 and 9, Borger discloses that the vulcanized rubber composition contains 59 wt% of the AEM, 17.6 wt% of carbon black and 14.7 wt% of silica (table 1, example 1).  
As to claim 12, Borger discloses a vulcanized rubber composition comprising 100 parts by weight of AEM, 25 parts by weight of Ultrasil VN2 GR precipitated silica, 30 parts by weight of Corax N-550 carbon black, 2 parts by weight of Luvomaxx CDPA diphenylamine antioxidant, 1 part by weight of Vanfre VAM polyoxyethylene octadecyl ether phosphate; and 10 parts by weight of a processing aid comprising Strutok KW 759 polyetheradipate (table 12, example 1).  
Borger does not explicitly disclose a processing aid comprising fatty acid phosphate derivative.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a fatty acid phosphate derivative disclosed in Bedard for a polyetheradipate disclosed in Borger for a processing aid because the fatty acid phosphate derivative and the   polyetheradipate have been shown in the art to be recognized equivalent processing aids for the rubber composition the selection of these known equivalents to be used as processing aids for the rubber composition will be within the level of the ordinary skill in the art.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Borger in view of Taylor and Bedard as applied to claim 1 above, further in view of Blume.  
None of the cited references: Borger, Taylor and Bedar disclose the rubber composition comprising titanium oxide.  
Blume, however, discloses a rubber composition comprising at least one polyacrylate rubber, at least one silicatic or oxidic filler or carbon black and at least one epoxysilane (abstract).  The rubber composition is used for the production of a sealing element (paragraph 79).   The polyacrylate rubber is commercially available under the tradename VAMAC from Dupont (paragraph 39).  Blume further teaches the silicatic or oxidic filler comprising a mixture of precipitated silica and titanium oxide (paragraph 28).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use titanium oxide in combination with silica as disclosed in Blume as a filler for the Borger vulcanized rubber composition motivated by the desire to obtain a sealant material having improved dynamic properties.

Applicant alleges that the combined disclosures of Borger, Taylor and Bedard do not render the claim obvious because none of the cited references disclose a rubber composition comprising chopped fibers.  
The examiner respectfully disagrees. 
Bedard, however, discloses a rubber composition comprising a rubber, reinforcing fibers, a filler and a processing aid (abstract, table 2A).  The reinforcing fibers comprise aramid fibers, carbon fibers or glass fibers (abstract).  The aramid fibers can be long or short fibers (paragraph 55).  The aramid fibers are aramid pulps known as highly fibrillated chopped fibers (paragraph 55). The reinforcing fibers are present in an amount of 1 to 5 wt% of the rubber composition (paragraph 49).  
As there is a motivation or guidance to combine the teachings of Bedard and Borger.  The combination of the cited references is proper and a prima facie case of obviousness is said to exist.  Accordingly, the rejection over Borger in view of Taylor and Bedard is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788